DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 37 C.F.R. 1.71 states the following:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.
(b) The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth”.
The specification as written fails to meet the above requirements of 37 C.F.R. 1.71, as the specification does not include a written description of the invention or discovery and of the manner and process of making and using the same, and does not set forth the precise invention for which a patent is solicited. The description abruptly ends mid-sentence in the “DESCRIPTION OF DRAWINGS” section, and a Detailed Description is not provided. The sections that are provided do not describe all claimed subject matter, such as a “candidate landing site” of Claim 1, or the identification of a “candidate landing site” based “at least in part upon the terrain-cover information and the landing-zone information”.

The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: as per Claim 1, the items “identify the at least one candidate landing site within a current flight-capable range of the aircraft based at least in part upon the terrain-cover information and the landing-zone information” are not understood, and as per Claim 9, the elements “identifying, by the at least one processor, at least one candidate non-airfield landing site within a current flight-capable range of the aircraft based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft” are not understood. The “candidate landing site” and “candidate non-airfield landing site” are not mentioned in the disclosure, where the Examiner notes that the word “candidate” does not even appear in the disclosure. Furthermore, the disclosure does not mention how “the terrain-cover information and the landing-zone information” are used to identify “at least one candidate landing site within a current flight-capable range of the aircraft” as per Claim 1, and the disclosure does not mention how “at least one candidate non-airfield landing site within a current flight-capable range of the aircraft” is identified “based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft” as per Claim 9.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Examiner’s Note: The Examiner notes that the elements that are not understood listed above are merely given as examples with respect to the independent claims, and the disclosure actually fails to even mention subject matter that is recited in each of the 19 claims, as seen in the rejections under 35 U.S.C. 112(a) below.

The disclosure is objected to because of the following informalities: The final page of the specification ends with an incomplete sentence of “The features and advantages of the present invention will become more apparent from the detailed description set forth below when taken in”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” that receives a “landing site request” and also identifies “at least one candidate landing site” as per Claim 1 and the “processor” that receives a “landing request” and also identifies “at least one candidate non-airfield landing site” as per Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 6 recites “an landing”. The use of “an” results in improper grammar. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of receiving a request, creating information, storing information and identifying a landing site, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting the “processor”, “audio-visual input device”, “first data storage device” and “second data storage device”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the reciting the “processor”, “audio-visual input device”, “first data storage device” and “second data storage device”, the claim encompasses mentally receiving a request, creating the “terrain-cover information” mentally or mentally with the aid of pen and paper, mentally storing information, and mentally identifying a landing site. These steps are also directed to a generic computer performing generic computer functions of simply receiving, storing and creating data, and identifying data based on analyzing stored data. The Examiner also notes that the “audio-visual input device” is not claimed as being required to perform any steps related to audio or visual processes, and encompasses simply a generic computer creating or generating data, and where audio-visual input devices such as computer monitors and speakers are generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “processor”, “audio-visual input device”, “first data storage device” and “second data storage device”, however, the “processor”, “audio-visual input device”, “first data storage device” and “second data storage device” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “processor”, “audio-visual input device”, “first data storage device” and “second data storage device” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. Furthermore, the Applicant’s specification fails to define any of the “processor”, “audio-visual input device”, “first data storage device” and “second data storage device” as any specialized type of device, which shows that the claimed invention does not require any improvement to any technology or technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “processor”, “audio-visual input device”, “first data storage device” and “second data storage device” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to suspending data processing, where ending a process is a generic computer, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The recitation of a “flight operational system for a vertical take-off and landing aircraft” merely serves to generally link the use of the judicial exception to a particular technological environment. Furthermore, the claim does not state how the “at least one processor” is “part” of this system, meaning the claim encompasses the “at least one processor” simply being a generic computer that is intended to be part of an overall “flight operational system”, and does not require that the “at least one processor” or even the “flight operational system” is actually installed in or used by an aircraft. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to storing information and performing an identification which does not amount to significantly more than the judicial exception, and where storing data and performing an identification are both addressed in the Claim 1 rejection.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to updating information which is a generic computer function that does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to storing information and performing an identification which does not amount to significantly more than the judicial exception, and where storing data and performing an identification are both addressed in the Claim 1 rejection.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to storing information and performing an identification which does not amount to significantly more than the judicial exception, and where storing data and performing an identification are both addressed in the Claim 1 rejection.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to receiving information and providing an indicator in response to a determination, where an “interactive” indicator encompasses a generic indicator that may be interacted with by simply looking at the indicator, or a generic indicator that may be interacted with such as a character that may be selected, highlighted or deleted. Furthermore, merely reciting that received information is “of aircraft flight operational systems” does not require the use of “aircraft flight operational systems”, as information such as numbers may be “of” any system whatsoever. Therefore, at best, the mention of "aircraft flight operational systems” merely serves to generally link the use of the judicial exception to a particular technological environment. Furthermore, receiving information and providing indicators in response to performing a determination are generic computer functions.
Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 9, the claim recites steps of receiving a request and identifying a landing site, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting the “processor”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the reciting the “processor”, the claim encompasses mentally receiving a request and mentally identifying a landing site based on information. These steps are also directed to a generic computer performing generic computer functions of simply receiving data and identifying data based on analyzing stored data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “processor”, however, the “processor” is recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “processor” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. Furthermore, the Applicant’s specification fails to define the “processor” as any specialized type of device, which shows that the claimed invention does not require any improvement to any technology or technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to suspending data processing, where ending a process is a generic computer, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 11, said claim is rejected as it fails to correct the deficiency of Claim 9. The recitation of a “flight operational system for a vertical take-off and landing aircraft” merely serves to generally link the use of the judicial exception to a particular technological environment. Furthermore, the claim does not state how the “at least one processor” is “part” of this system, meaning the claim encompasses the “at least one processor” simply being a generic computer that is intended to be part of an overall “flight operational system”, and does not require that the “at least one processor” or even the “flight operational system” is actually installed in or used by an aircraft. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to describing data, which does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to describing data, which does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to describing the intended origin of a request, where the claimed invention has no control over the origin of the request and also does not verify the origin of the request, and where clearly a generic computer may receive a request originating from a person such as a pilot, such as by the pilot manually entering information into the generic computer, which does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to issuing a request in response to a determination, which encompasses a generic computer function of providing data based on an analysis of data, which does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to receiving data which does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to identifying data based on analyzing data, which does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to identifying data based on analyzing data, which does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to receiving information and providing an indicator in response to a determination, where an “interactive” indicator encompasses a generic indicator that may be interacted with by simply looking at the indicator, or a generic indicator that may be interacted with such as a character that may be selected, highlighted or deleted. Furthermore, merely reciting that received information is “of aircraft flight operational systems” does not require the use of “aircraft flight operational systems”, as information such as numbers may be “of” any system whatsoever. Therefore, at best, the mention of "aircraft flight operational systems” merely serves to generally link the use of the judicial exception to a particular technological environment. Furthermore, receiving information and providing indicators in response to performing a determination are generic computer functions.
Therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “A system for determining in real-time a possible landing site for an unpiloted VTOL comprising: at least one processor configured to receive a landing site request; at least one audio-visual input device which creates terrain-cover information identifying ground and air cover in a region encompassing a pre-planned flight area for the aircraft; a first data storage device storing terrain-cover, water-cover, population, and building information obtained from the audio-visual input device; and the first or a second data storage device storing landing-zone information identifying at least one suitable non-airfield landing zone in the region, wherein the at least one processor is configured to identify the at least one candidate landing site within a current flight-capable range of the aircraft based at least in part upon the terrain-cover information and the landing-zone information”.
There is no disclosure of any system that performs “determining in real-time a possible landing site for an unpiloted VTOL comprising”. FIG. 1 shows a “processing system” as describes in the description of drawings, yet there is no disclosure of this system being used to perform “determining in real-time a possible landing site for an unpiloted VTOL comprising”.
There is no disclosure of “at least one processor configured to receive a landing site request”. FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that is “configured to receive a landing site request”.
There is no disclosure of any “landing site request”. This term does not appear in the disclosure.
There is no disclosure of “at least one audio-visual input device which creates terrain-cover information identifying ground and air cover in a region encompassing a pre-planned flight area for the aircraft”. There is no disclosure of any “audio-visual input device” whatsoever, or of any device that “creates terrain-cover information identifying ground and air cover in a region encompassing a pre-planned flight area for the aircraft”.
There is no disclosure of “a first data storage device storing terrain-cover, water-cover, population, and building information obtained from the audio-visual input device”. FIG. 1 shows a “First Data Storage Device” and a “Second Data Storage Device”, but there is no disclosure of a data storage device that stores “terrain-cover, water-cover, population, and building information obtained from the audio-visual input device”.
There is no disclosure of “the first or a second data storage device storing landing-zone information identifying at least one suitable non-airfield landing zone in the region”. FIG. 1 shows a “First Data Storage Device” and a “Second Data Storage Device”, but there is no disclosure of a data storage device that stores “landing-zone information identifying at least one suitable non-airfield landing zone in the region”.
There is no disclosure of what would be considered a “suitable non-airfield landing zone” or of any algorithm that describes exactly how a “suitable non-airfield landing zone” is determined. There is also no disclosure of what would be considered a non-suitable “non-airfield landing zone”.
There is no disclosure of “the at least one processor is configured to identify the at least one candidate landing site within a current flight-capable range of the aircraft based at least in part upon the terrain-cover information and the landing-zone information”. There is no disclosure of any processor that is configured to “identify the at least one candidate landing site within a current flight-capable range of the aircraft based at least in part upon the terrain-cover information and the landing-zone information”. There is also no disclosure of what a “current flight-capable range” is, and there is no disclosure of an algorithm that describes how a “current flight-capable range”, or any range whatsoever, is “based at least in part upon” any “terrain-cover information” and/or any “landing-zone information”.
There is no disclosure of any algorithm that describes exactly how “at least one candidate landing site within a current flight-capable range of the aircraft” is identified “based at least in part upon the terrain-cover information and the landing-zone information”. In other words, there is no disclosure describing how “the terrain-cover information and the landing-zone information” are used to identify “at least one candidate landing site within a current flight-capable range of the aircraft”.
As such, there is no indication in the specification that the inventors had possession of a system for determining in real-time a possible landing site for an unpiloted VTOL comprising: at least one processor configured to receive a landing site request; at least one audio-visual input device which creates terrain-cover information identifying ground and air cover in a region encompassing a pre-planned flight area for the aircraft; a first data storage device storing terrain-cover, water-cover, population, and building information obtained from the audio-visual input device; and the first or a second data storage device storing landing-zone information identifying at least one suitable non-airfield landing zone in the region, wherein the at least one processor is configured to identify the at least one candidate landing site within a current flight-capable range of the aircraft based at least in part upon the terrain-cover information and the landing-zone information.

As per Claim 2, the subject matter is the claimed “The system of claim 1, wherein upon receipt of the request the at least one processor is further configured to suspend non-critical data processing to identify the at least one candidate landing site”.
	There is no disclosure of any processor that is “configured to suspend non-critical data processing to identify the at least one candidate landing site”.
There is also no disclosure of any “suspend” step whatsoever.
There is also no disclosure of what “non-critical data” is, or of exactly what data would be considered “non-critical”, or critical.
There is also no disclosure of any algorithm that describes exactly what takes place in the “processing”, or disclosure of what steps take place to “suspend” such “processing”.
There is also no disclosure of an algorithm that describes exactly what steps take place to “identify the at least one candidate landing site”.
As such, there is no indication in the specification that the inventors had possession of the system of claim 1, wherein upon receipt of the request the at least one processor is further configured to suspend non-critical data processing to identify the at least one candidate landing site.

As per Claim 3, the subject matter is the claimed “The system of claim 1, wherein the at least one processor is part of a flight operational system for a vertical take-off and landing aircraft”.
There is no disclosure of any “at least one processor” that is “part of a flight operational system for a vertical take-off and landing aircraft”. FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that is specifically “part of a flight operational system for a vertical take-off and landing aircraft”.
There is also no disclosure of what the “flight operational system” is in terms of structure.
As such, there is no indication in the specification that the inventors had possession of the system of claim 1, wherein the at least one processor is part of a flight operational system for a vertical take-off and landing aircraft.

As per Claim 4, the subject matter is the claimed “The system of claim 1, further comprising the first or a second data storage device storing population and building information identifying at least one location of population or buildings in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the population and building information”.
There is no disclosure of “the first or a second data storage device storing population and building information identifying at least one location of population or buildings in the region”, or of “at least one processor” that is “further configured to identify the at least one candidate landing site based further upon the population and building information”. FIG. 1 shows a “First Data Storage Device” and a “Second Data Storage Device”, but there is no disclosure of a data storage device that stores “population and building information identifying at least one location of population or buildings in the region”. Also, FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that is “configured to identify the at least one candidate landing site based further upon the population and building information”.
There is also no disclosure of any algorithm that describes exactly how the identification of “at least one candidate landing site” is “based further upon the population and building information”.
As such, there is no indication in the specification that the inventors had possession of the system of the system of claim 1, further comprising the first or a second data storage device storing population and building information identifying at least one location of population or buildings in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the population and building information.

As per Claim 5, the subject matter is the claimed “The system of claim 4, wherein the at least one audio-visual input device is further configured to update its terrain-cover, water-cover, population, and building information based on additional information obtained during the flight of the aircraft and the first or the second storage device storing the additional information”.
There is no disclosure of “at least one audio-visual input device” that is “further configured to update its terrain-cover, water-cover, population, and building information based on additional information obtained during the flight of the aircraft and the first or the second storage device storing the additional information”. In fact, there is no disclosure of any “audio-visual input device” whatsoever.
There is no disclosure of what the “additional information” is or of how the “terrain-cover, water-cover, population, and building information” is updated using the “additional information”.
As such, there is no indication in the specification that the inventors had possession of the system of claim 4, wherein the at least one audio-visual input device is further configured to update its terrain-cover, water-cover, population, and building information based on additional information obtained during the flight of the aircraft and the first or the second storage device storing the additional information.

As per Claim 6, the subject matter is the claimed “The system of claim 4, further comprising the first or the second data storage device storing surface-water information identifying at least one location of surface-water in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the surface-water information”.
There is no disclosure of “the first or the second data storage device storing surface-water information identifying at least one location of surface-water in the region”, or of “at least one processor” that is “further configured to identify the at least one candidate landing site based further upon the surface-water information”. FIG. 1 shows a “First Data Storage Device” and a “Second Data Storage Device”, but there is no disclosure of a data storage device that stores “surface-water information identifying at least one location of surface-water in the region”. Also, FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that is “configured to identify the at least one candidate landing site based further upon the surface-water information”.
There is also no disclosure of any algorithm that describes exactly how the identification of “at least one candidate landing site” is “based further upon the surface-water information”.
As such, there is no indication in the specification that the inventors had possession of the system of claim 4, further comprising the first or the second data storage device storing surface-water information identifying at least one location of surface-water in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the surface-water information.

As per Claim 7, the subject matter is the claimed “The system of claim 6, further comprising the first or the second data storage device storing flight-obstacle information identifying at least one location of a flight obstacle in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the flight-obstacle information”.
There is no disclosure of “the first or the second data storage device storing flight-obstacle information identifying at least one location of a flight obstacle in the region”, or of “at least one processor” that is “further configured to identify the at least one candidate landing site based further upon the flight-obstacle information”. FIG. 1 shows a “First Data Storage Device” and a “Second Data Storage Device”, but there is no disclosure of a data storage device that stores “flight-obstacle information identifying at least one location of a flight obstacle in the region”. Also, FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that is “configured to identify the at least one candidate landing site based further upon the flight-obstacle information”.
There is also no disclosure of any algorithm that describes exactly how the identification of “at least one candidate landing site” is “based further upon the flight-obstacle information”.
As such, there is no indication in the specification that the inventors had possession of the system of claim 6, further comprising the first or the second data storage device storing flight-obstacle information identifying at least one location of a flight obstacle in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the flight-obstacle information.

As per Claim 8, the subject matter is the claimed “The system of claim 1, wherein the at least one processor is further configured to: receive status information representative of aircraft flight operational systems; and provide an interactive landing zone indicator to a pilot of the aircraft responsive to the at least one processor determining that received status information may necessitate an landing of the aircraft”.
There is no disclosure of “at least one processor” that is “further configured to: receive status information representative of aircraft flight operational systems; and provide an interactive landing zone indicator to a pilot of the aircraft responsive to the at least one processor determining that received status information may necessitate an landing of the aircraft”. FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that is “configured to: receive status information representative of aircraft flight operational systems; and provide an interactive landing zone indicator to a pilot of the aircraft responsive to the at least one processor determining that received status information may necessitate an landing of the aircraft”.
There is also no disclosure of what the “interactive landing zone indicator” is or how it is provided to a “pilot of the aircraft”.
Also, there is no disclosure of an algorithm describing exactly how it is determined that “received status information may necessitate an landing of the aircraft”. The disclosure provides no information regarding how it is determined that “received status information” may “necessitate an landing of the aircraft”.
As such, there is no indication in the specification that the inventors had possession of the system of claim 1, wherein the at least one processor is further configured to: receive status information representative of aircraft flight operational systems; and provide an interactive landing zone indicator to a pilot of the aircraft responsive to the at least one processor determining that received status information may necessitate an landing of the aircraft.

As per Claim 9, the subject matter is the claimed “A method for determining in real-time a possible landing site for an unpiloted VTOL comprising receiving, by at least one processor, a landing request; and identifying, by the at least one processor, at least one candidate non-airfield landing site within a current flight-capable range of the aircraft based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft”.
There is no disclosure of “at least one processor” that receives a “landing request” or identifies “at least one candidate non-airfield landing site within a current flight-capable range of the aircraft based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft”. FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that receives a “landing request” or identifies “at least one candidate non-airfield landing site within a current flight-capable range of the aircraft based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft”.
There is no disclosure of any algorithm that describes exactly how “at least one candidate non-airfield landing site within a current flight-capable range of the aircraft” is identified “based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft”. In other words, there is no disclosure describing how “landing-zone information and terrain-cover information” are used to identify “at least one candidate non-airfield landing site within a current flight-capable range of the aircraft”.
As such, there is no indication in the specification that the inventors had possession of a method for determining in real-time a possible landing site for an unpiloted VTOL comprising receiving, by at least one processor, a landing request; and identifying, by the at least one processor, at least one candidate non-airfield landing site within a current flight-capable range of the aircraft based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft.

As per Claim 10, the subject matter is the claimed “The method of claim 9, further comprising suspending, by the at least one processor, non-critical data processing while identifying the at least one candidate non-airfield landing site”.
There is no disclosure of any processor that performs suspending of “non-critical data processing while identifying the at least one candidate non-airfield landing site”, or of any method that uses such a processor.
There is also no disclosure of any “suspending” step whatsoever.
There is also no disclosure of what “non-critical data” is, or of exactly what data would be considered “non-critical”, or critical.
There is also no disclosure of any algorithm that describes exactly what takes place in the “processing”, or disclosure of what steps take place to achieve “suspending” of such “processing”.
There is also no disclosure of an algorithm that describes exactly what steps take place to achieve “identifying the at least one candidate non-airfield landing site”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 9, further comprising suspending, by the at least one processor, non-critical data processing while identifying the at least one candidate non-airfield landing site.

As per Claim 11, the subject matter is the claimed “The method of claim 9, wherein the at least one processor is part of a flight operational system for a vertical take-off and landing aircraft”.
There is no disclosure of any “at least one processor” that is “part of a flight operational system for a vertical take-off and landing aircraft”, or of any method that uses such “at least one processor”. FIG. 1 shows a “First Processor” and “Second Processor”, but there is no disclosure of any processor that is specifically “part of a flight operational system for a vertical take-off and landing aircraft”.
There is also no disclosure of what the “flight operational system” is in terms of structure.
As such, there is no indication in the specification that the inventors had possession of the method of claim 9, wherein the at least one processor is part of a flight operational system for a vertical take-off and landing aircraft.

As per Claim 12, the subject matter is the claimed “The method of claim 9, wherein the terrain-cover information is representative of at least one type of terrain cover selected from the following list: trees, dense vegetation, grass, sand, rocks, craters, uneven terrain”.
There is no disclosure of any “terrain-cover information” as claimed in Claim 9 that is “representative of at least one type of terrain cover selected from the following list: trees, dense vegetation, grass, sand, rocks, craters, uneven terrain”, or of any method that uses such “terrain-cover information”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 9, wherein the terrain-cover information is representative of at least one type of terrain cover selected from the following list: trees, dense vegetation, grass, sand, rocks, craters, uneven terrain.

As per Claim 13, the subject matter is the claimed “The method of claim 9, wherein the landing-zone information identifies locations suitable for landing the aircraft that have been calculated from digital terrain elevation data”.
There is no disclosure of any “landing-zone information” that “identifies locations suitable for landing the aircraft that have been calculated from digital terrain elevation data”, or of any method that uses such “landing-zone information”.
There is no disclosure of what would be considered a location that is “suitable for landing the aircraft” or of any algorithm that describes exactly how a location “suitable for landing the aircraft” is determined. There is also no disclosure of what would be considered a non-suitable location “for landing the aircraft”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 9, wherein the landing-zone information identifies locations suitable for landing the aircraft that have been calculated from digital terrain elevation data.

As per Claim 14, the subject matter is the claimed “The method of claim 9, wherein the landing request is issued by a pilot of the aircraft”.
There is no disclosure of any “landing request” that is “issued by a pilot of the aircraft”, or of any method that uses such a “landing request”. There is no disclosure of any issuance of any type of request from any pilot.
As such, there is no indication in the specification that the inventors had possession of the method of claim 9, wherein the landing request is issued by a pilot of the aircraft.

As per Claim 15, the subject matter is the claimed “The method of claim 9, wherein the landing request is issued by the at least one processor responsive to the at least one processor determining from received status information that a landing of the aircraft may be necessary”.
There is no disclosure of any “landing request” that is “issued by the at least one processor responsive to the at least one processor determining from received status information that a landing of the aircraft may be necessary”, or of any method that uses such a “landing request”. There is no disclosure of any issuance of any type of request from any processor.
As such, there is no indication in the specification that the inventors had possession of the method of claim 9, wherein the landing request is issued by the at least one processor responsive to the at least one processor determining from received status information that a landing of the aircraft may be necessary.

As per Claim 16, the subject matter is the claimed “The method of claim 9, further comprising receiving, by the at least one processor, updated hostile-threat and/or allied-location information during flight of the aircraft”.
There is no disclosure of any method of “receiving, by the at least one processor, updated hostile-threat and/or allied-location information during flight of the aircraft”. There is no disclosure of any processor that receives “updated hostile-threat and/or allied-location information during flight of the aircraft”, or of any method that uses such a processor.
	There is no disclosure of what the “hostile-threat and/or allied-location information” is, or of any algorithm that describes how such information is generated.
As such, there is no indication in the specification that the inventors had possession of the method of claim 9, further comprising receiving, by the at least one processor, updated hostile-threat and/or allied-location information during flight of the aircraft.

As per Claim 17, the subject matter is the claimed “The method of claim 16, wherein the identifying the at least one candidate non-airfield landing site is further based upon population and building information”.
There is no disclosure of any algorithm that describes exactly how “at least one candidate non-airfield landing site” is identified “based upon population and building information”. In other words, there is no disclosure describing how “population and building information” are used to identify “at least one candidate non-airfield landing site”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 16, wherein the identifying the at least one candidate non-airfield landing site is further based upon population and building information.

As per Claim 18, the subject matter is the claimed “The method of claim 17, wherein the identifying the at least one candidate non-airfield landing site is further based upon flight-obstacle and/or surface-water information”.
There is no disclosure of any algorithm that describes exactly how “at least one candidate non-airfield landing site” is identified “based upon flight-obstacle and/or surface-water information”. In other words, there is no disclosure describing how “flight-obstacle and/or surface-water information” are used to identify “at least one candidate non-airfield landing site”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 17, wherein the identifying the at least one candidate non-airfield landing site is further based upon flight-obstacle and/or surface-water information.

As per Claim 19, the subject matter is the claimed “The method of claim 17, further comprising: receiving, by the at least one processor, status information representative of aircraft flight operational systems; determining from the received status information whether or not a landing of the aircraft is necessary; and providing an interactive landing zone indicator to a pilot of the aircraft responsive to determining that a landing of the aircraft is necessary”.
There is no disclosure of any processor that receives “status information representative of aircraft flight operational systems” and performs steps of “determining from the received status information whether or not a landing of the aircraft is necessary; and providing an interactive landing zone indicator to a pilot of the aircraft responsive to determining that a landing of the aircraft is necessary”, or of any method that uses such a processor.
There is no disclosure of what the “status information representative of aircraft flight operational systems” or how it is generated.
There is also no disclosure of what the “aircraft flight operational systems” are in terms of structure.
There is also no disclosure of what the “interactive landing zone indicator” is or how it is provided to a “pilot of the aircraft”.
Also, there is no disclosure of an algorithm describing exactly how it is determined from “received status information” that “a landing of the aircraft is necessary”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 17, further comprising: receiving, by the at least one processor, status information representative of aircraft flight operational systems; determining from the received status information whether or not a landing of the aircraft is necessary; and providing an interactive landing zone indicator to a pilot of the aircraft responsive to determining that a landing of the aircraft is necessary.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “A system for determining in real-time a possible landing site for an unpiloted VTOL comprising: at least one processor configured to receive a landing site request; at least one audio-visual input device which creates terrain-cover information identifying ground and air cover in a region encompassing a pre-planned flight area for the aircraft; a first data storage device storing terrain-cover, water-cover, population, and building information obtained from the audio-visual input device; and the first or a second data storage device storing landing-zone information identifying at least one suitable non-airfield landing zone in the region, wherein the at least one processor is configured to identify the at least one candidate landing site within a current flight-capable range of the aircraft based at least in part upon the terrain-cover information and the landing-zone information”.
It is unclear what would be considered a “suitable non-airfield landing zone” or exactly how a “suitable non-airfield landing zone” is determined. It is also unclear what would be considered a non-suitable “non-airfield landing zone”.
It is also unclear exactly how “at least one candidate landing site within a current flight-capable range of the aircraft” is identified “based at least in part upon the terrain-cover information and the landing-zone information”. There is no disclosure describing how “the terrain-cover information and the landing-zone information” are used to identify “at least one candidate landing site within a current flight-capable range of the aircraft”.
Therefore, the claim is unclear.

As per Claim 2, the subject matter is the claimed “The system of claim 1, wherein upon receipt of the request the at least one processor is further configured to suspend non-critical data processing to identify the at least one candidate landing site”.
	It is unclear what “non-critical data” is, or of exactly what data would be considered “non-critical”, or critical.
It is unclear exactly what takes place in the “processing”, and it is unclear what steps take place to “suspend” such “processing”.
It is unclear exactly what steps take place to “identify the at least one candidate landing site”.
Therefore, the claim is unclear.

As per Claim 3, the claim recites “The system of claim 1, wherein the at least one processor is part of a flight operational system for a vertical take-off and landing aircraft”.
It is unclear how the “at least one processor” is “part of a flight operational system for a vertical take-off and landing aircraft”. It is also unclear what the “flight operational system” is in terms of structure.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “The system of claim 1, further comprising the first or a second data storage device storing population and building information identifying at least one location of population or buildings in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the population and building information”.
It is unclear exactly how the identification of “at least one candidate landing site” is “based further upon the population and building information”.
Therefore, the claim is unclear.

As per Claim 5, the claim recites “The system of claim 4, wherein the at least one audio-visual input device is further configured to update its terrain-cover, water-cover, population, and building information based on additional information obtained during the flight of the aircraft and the first or the second storage device storing the additional information”.
It is unclear what the “additional information” is and how the “terrain-cover, water-cover, population, and building information” is updated using the “additional information”.
Therefore, the claim is unclear.

As per Claim 6, the claim recites “The system of claim 4, further comprising the first or the second data storage device storing surface-water information identifying at least one location of surface-water in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the surface-water information”.
It is unclear exactly how the identification of “at least one candidate landing site” is “based further upon the surface-water information”.
Therefore, the claim is unclear.

As per Claim 7, the claim recites “The system of claim 6, further comprising the first or the second data storage device storing flight-obstacle information identifying at least one location of a flight obstacle in the region, and wherein the at least one processor is further configured to identify the at least one candidate landing site based further upon the flight-obstacle information”.
It is unclear exactly how the identification of “at least one candidate landing site” is “based further upon the flight-obstacle information”.
Therefore, the claim is unclear.

As per Claim 8, the claim recites “The system of claim 1, wherein the at least one processor is further configured to: receive status information representative of aircraft flight operational systems; and provide an interactive landing zone indicator to a pilot of the aircraft responsive to the at least one processor determining that received status information may necessitate an landing of the aircraft”.
It is unclear what the “interactive landing zone indicator” is and how it is provided to a “pilot of the aircraft”.
It is also unclear exactly how it is determined that “received status information may necessitate an landing of the aircraft”. The disclosure provides no information regarding how it is determined that “received status information” may “necessitate an landing of the aircraft”.
Therefore, the claim is unclear.

As per Claim 9, the claim recites “A method for determining in real-time a possible landing site for an unpiloted VTOL comprising receiving, by at least one processor, a landing request; and identifying, by the at least one processor, at least one candidate non-airfield landing site within a current flight-capable range of the aircraft based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft”.
It is unclear exactly how “at least one candidate non-airfield landing site within a current flight-capable range of the aircraft” is identified “based at least in part upon landing-zone information and terrain-cover information descriptive of a region encompassing a pre-planned flight area of the aircraft”. There is no disclosure describing how “landing-zone information and terrain-cover information” are used to identify “at least one candidate non-airfield landing site within a current flight-capable range of the aircraft”.
Therefore, the claim is unclear.

As per Claim 10, the claim recites “The method of claim 9, further comprising suspending, by the at least one processor, non-critical data processing while identifying the at least one candidate non-airfield landing site”.
It is unclear what “non-critical data” is, or of exactly what data would be considered “non-critical”, or critical.
It is unclear exactly what takes place in the “processing”, and it is unclear what steps take place to achieve “suspending” of such “processing”.
It is unclear exactly what steps take place to identify “the at least one candidate non-airfield landing site”.
Therefore, the claim is unclear.

As per Claim 11, the claim recites “The method of claim 9, wherein the at least one processor is part of a flight operational system for a vertical take-off and landing aircraft”.
It is unclear how the “at least one processor” is “part of a flight operational system for a vertical take-off and landing aircraft”. It is also unclear what the “flight operational system” is in terms of structure.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “The method of claim 9, wherein the terrain-cover information is representative of at least one type of terrain cover selected from the following list: trees, dense vegetation, grass, sand, rocks, craters, uneven terrain”.
It is unclear what the “terrain-cover information” is or how it is “representative of at least one type of terrain cover selected from the following list: trees, dense vegetation, grass, sand, rocks, craters, uneven terrain”.
Therefore, the claim is unclear.

As per Claim 13, the claim recites “The method of claim 9, wherein the landing-zone information identifies locations suitable for landing the aircraft that have been calculated from digital terrain elevation data”.
It is unclear how the “landing-zone information” identifies “locations suitable for landing the aircraft that have been calculated from digital terrain elevation data”.
It is also unclear what would be considered a location that is “suitable for landing the aircraft” or exactly how a location “suitable for landing the aircraft” is determined. It is also unclear what would be considered a non-suitable location “for landing the aircraft”.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “The method of claim 9, wherein the landing request is issued by a pilot of the aircraft”.
It is unclear how the “landing request” is “issued by a pilot of the aircraft” and by what system components, if any. There is no disclosure of any issuance of any type of request from any pilot.
Therefore, the claim is unclear.

As per Claim 15, the claim recites “The method of claim 9, wherein the landing request is issued by the at least one processor responsive to the at least one processor determining from received status information that a landing of the aircraft may be necessary”.
It is unclear to where the “landing request” is “issued”.
Also, parent Claim 9 recites “receiving, by at least one processor, a landing request”. Therefore, Claims 9 and 15 imply that the processor can receive a “landing request” in Claim 9 that is issued from the processor itself in Claim 15. It is unclear how the processor can receive a “landing request” from itself.
Also, it is unclear if the claims are implying that the steps of Claim 9 are performed by the processor in response to the processor receiving a “landing request” from the processor itself as a result of the “issued by the at least one processor” step of Claim 15 that has apparently not yet occurred at the time of the steps of Claim 9.
Therefore, the claim is unclear.

As per Claim 16, the claim recites “The method of claim 9, further comprising receiving, by the at least one processor, updated hostile-threat and/or allied-location information during flight of the aircraft”.
It is unclear what is referred to by “updated of “updated hostile-threat and/or allied-location information during flight of the aircraft”. There is no preceding limitation in Claim 16 or parent Claim 9 of any “hostile-threat and/or allied-location information”, making it unclear what is “updated” and how the use of “updated” further limits the “hostile-threat and/or allied-location information”.
	It is also unclear what the “hostile-threat and/or allied-location information” is, or how such information is generated.
Therefore, the claim is unclear.

As per Claim 17, the claim recites “The method of claim 16, wherein the identifying the at least one candidate non-airfield landing site is further based upon population and building information”.
It is unclear exactly how “at least one candidate non-airfield landing site” is identified “based upon population and building information”. There is no disclosure describing how “population and building information” are used to identify “at least one candidate non-airfield landing site”.
Therefore, the claim is unclear.

As per Claim 18, the claim recites “The method of claim 17, wherein the identifying the at least one candidate non-airfield landing site is further based upon flight-obstacle and/or surface-water information”.
It is unclear exactly how “at least one candidate non-airfield landing site” is identified “based upon flight-obstacle and/or surface-water information”. There is no disclosure describing how “flight-obstacle and/or surface-water information” are used to identify “at least one candidate non-airfield landing site”.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “The method of claim 17, further comprising: receiving, by the at least one processor, status information representative of aircraft flight operational systems; determining from the received status information whether or not a landing of the aircraft is necessary; and providing an interactive landing zone indicator to a pilot of the aircraft responsive to determining that a landing of the aircraft is necessary”.
It is unclear what the “status information representative of aircraft flight operational systems” is and how it is generated.
It is also unclear what the “aircraft flight operational systems” are in terms of structure.
It is unclear what the “interactive landing zone indicator” is and how it is provided to a “pilot of the aircraft”.
It is unclear exactly how it is determined from “received status information” that “a landing of the aircraft is necessary”.
Therefore, the claim is unclear.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662